McElroy, J.
 This is an interlocutory appeal by Kate Byrd and others, defendants in the above-styled cause, in which the said defendants sought to have other parties brought in so that a cross-bill might be filed by them. The court overruled this motion and granted an appeal to settle the principles of the case.
Such an appeal will in nowise settle all of the principles of this case. Griffith’s Mississippi Chancery Practice, 2d Ed., Sec. 681, pp. 754-755. Consequently, the motion to dismiss the appeal is sustained.
Motion to dismiss appeal sustained.
Lee, P. J., and Gillespie, Rodgers, and Jones, JJ., concur.